DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/21, 10/20/21, 10/14/20 are being considered by the examiner.
Drawings
The drawings submitted on 7/9/2020 has been considered.
Allowable Subject Matter
Claims 1-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a solid battery comprising a positive electrode terminal, a negative electrode terminal spaced apart from the positive electrode terminal, a positive electrode layer between the positive electrode terminal and the negative electrode terminal and electrically connected to the positive electrode terminal and spaced apart from the negative electrode terminal, a negative electrode layer between the positive electrode terminal and the negative electrode terminal and spaced apart from the positive electrode terminal and electrically connected to the negative electrode terminal. The solid battery comprises a first solid electrolyte layer between the positive electrode layer and the negative electrode layer and containing a first solid electrolyte and a second solid electrolyte layer between at least one of (1) the positive electrode layer and the negative electrode terminal and (2) the negative electrode layer and the positive electrode terminal. The second solid electrolyte layer containing a second solid electrolyte having a glass transition temperature lower than a crystallization temperature of the first solid electrolyte and having a crystallization temperature equal to or higher AFDOCS/22494477.1- 74 - than a glass transition temperature of the first solid electrolyte, and the second solid electrolyte layer has an ion conductivity lower than an ion conductivity of the first solid electrolyte layer.
The prior art JP 2015220099 to Takagi reference discloses an all-solid lithium ion secondary battery having a cell elementary body formed by alternately laminating a positive electrode layer and a negative electrode layer via an electrolyte layer, and an electrode at the end of the cell elementary body. The all-solid lithium ion secondary battery has electrode extraction wiring connected to an electrode, the cell elementary body, a terminal and the electrode extraction wiring are covered with a waterproof layer whose contact angle of water 60° or more, and furthermore the waterproof layer is covered with an elastic layer 10 having the elastic modulus of 1×10to 9×10Pa, and the electrode extraction wiring extends from the elastic layer. The Takagi reference does not disclose, nearly disclose or provide motivation to modify the solid electrolyte battery to comprise a second solid electrolyte layer containing a second solid electrolyte having a glass transition temperature lower than a crystallization temperature of the first solid electrolyte and having a crystallization temperature equal to or higher AFDOCS/22494477.1- 74 - than a glass transition temperature of the first solid electrolyte, and the second solid electrolyte layer has an ion conductivity lower than an ion conductivity of the first solid electrolyte layer.
The prior art Horikawa to JP 2016001601 discloses a solid battery 20 includes a protective layer on the surface of a power storage element body having one or more power storage elements each of which includes a solid electrolyte layer  between a positive electrode layer  and a negative electrode layer. In at least a pair of facing surfaces of the solid battery, the ratio of the thickness at the central part of the solid battery with respect to the thickness at an end part of the solid battery is 0.65-0.95. However, the Horikawa does not disclose, nearly disclose or provide motivation to modify the solid electrolyte battery to comprise a second solid electrolyte layer containing a second solid electrolyte having a glass transition temperature lower than a crystallization temperature of the first solid electrolyte and having a crystallization temperature equal to or higher AFDOCS/22494477.1- 74 - than a glass transition temperature of the first solid electrolyte, and the second solid electrolyte layer has an ion conductivity lower than an ion conductivity of the first solid electrolyte layer.
The prior art WO 2013/038880 to Ouchi et al. reference discloses an all-solid-state cell production method comprises a step for creating green sheets whereby green sheets of a positive electrode layer, a negative electrode layer, a solid electrolyte layer and a collector layer are created. The method comprises a step for laminate formation whereby a laminate is formed by laminating, in the following order, the green sheets of the collector layer, the positive electrode layer , the solid electrolyte layer, the negative electrode layer, and a collector layer, and a calcining step for calcining the laminate. The material used in the collector layer comprises a sintering resistant material that will not sinter at the temperature at which the positive electrode layer  and negative electrode layer are joined to the solid electrolyte layer during the calcining step, and a sinterable material that will sinter at the temperature at which the positive electrode layer and negative electrode layer are joined to the solid electrolyte layer during the calcining step. However, the Ouchi et al. reference does not disclose, nearly disclose or provide motivation to modify the solid electrolyte battery to comprise a second solid electrolyte layer containing a second solid electrolyte having a glass transition temperature lower than a crystallization temperature of the first solid electrolyte and having a crystallization temperature equal to or higher AFDOCS/22494477.1- 74 - than a glass transition temperature of the first solid electrolyte, and the second solid electrolyte layer has an ion conductivity lower than an ion conductivity of the first solid electrolyte layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725